Citation Nr: 0114984	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  95-27 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a claimed viral 
rash.  

2.  Entitlement to service connection for claimed erythema 
multiforme.  

3.  Entitlement to service connection for claimed herpes 
simplex.  

4.  Entitlement to service connection for claimed hepatitis.  

5.  Entitlement to service connection for the claimed 
residuals of an allergic reaction to medication.  



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1964 to July 1968.  He 
also had various periods of active duty for training, 
including from February 14, 1992 to April 9, 1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1992 rating 
decision of the RO.  

This case was remanded by the Board in December 1997 for 
additional development of the record.  



REMAND

Although the Board remanded this case for additional 
development of the record in December 1997, the veteran has 
recently submitted additional written evidence for 
consideration.  However, a wavier of regional office 
consideration is not associated with this evidence.  

Generally, any pertinent evidence submitted by the appellant 
or his representative which is submitted directly to the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a Supplemental Statement of the 
Case unless this procedural right is waived.  38 C.F.R. § 
20.1304(c) (2000).  

In addition, the Board finds that the recent VA skin 
examination did not fully address questions concerning the 
nature and likely etiology of the claimed dermatological 
disorders.  The Board notes in this regard that the veteran 
was treated for erythema multiforme and recurrent herpes 
simplex during his period of active duty for training from 
February to April 1992.  

In a recently received statement, the veteran also indicated 
that he would like to personally appear and give testimony 
concerning his appeal.  It would be helpful if the RO would 
clarify this request prior to further appellate 
consideration.  

Lastly, the veteran has submitted his own copies of his 
private medical records.  It would also be helpful if the RO 
would request that the veteran provide the full names and 
current addresses for all health care providers who have 
treated him for the claimed conditions since 1992.  Then, 
copies of all of the records from any identified treatment 
source and any VA treatment records since January 1998 should 
be obtained for review.  

The veteran also should be instructed in this regard that he 
should submit competent evidence to support his assertions 
that he has current disability due to the claimed viral rash, 
erythema multiforme, herpes simplex, hepatitis or allergic 
reaction to medicine in service.  

There also has been a significant change in the law during 
the pendency of this appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
clarify his recent hearing request.  All 
indicated action should be undertaken 
based on the veteran's response.  

2.  The RO also should take appropriate 
steps to contact the veteran in order for 
him to provide the current names and 
addresses of all medical treatment 
providers since 1992.  The RO should then 
undertake to obtain copies all clinical 
records from any identified private 
treatment source and any VA records after 
January 1998.  

3.  The veteran then should be afforded 
another VA examination in order to 
determine the nature and likely etiology 
of the claimed skins disorders.  The 
claims folder should be made available to 
the VA examiner for review before the 
examination.  All indicated testing 
should be done in this regard.  The 
examiner should elicit from the veteran 
and record a full medical history 
referable to the claimed skin disorders.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the likelihood that the veteran has a 
skin disability due a viral rash, 
erythema multiforme or herpes simplex or 
other disease or injury that was incurred 
in or aggravated by his period of active 
duty for training in 1992.  

4. Then, following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO must undertake in this regard to ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  Then, if any benefit 
sought on appeal If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




